Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 20, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144983                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 144983
                                                                    COA: 301645
                                                                    Jackson CC: 10-005879-FH
  SAMUEL LEE ELLIOTT,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 8, 2012
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether, and, in light of Howes v Fields, 565 US ___; 132 S Ct 1181; 182 L Ed
  2d 17 (2012), under what custodial circumstances, a parole officer not acting in concert
  with police is required to provide the warnings prescribed by Miranda v Arizona, 384 US
  436; 86 S Ct 1602; 16 L Ed 2d 694 (1966), before questioning an in-custody parolee who,
  during police questioning, has previously invoked his right to counsel under Edwards v
  Arizona, 451 US 477; 101 S Ct 1880; 68 L Ed 2d 378 (1981), about an offense giving rise
  to an alleged parole violation, if the parole officer’s testimony concerning the parolee’s
  responses to such questioning is to be admissible at the trial for that offense.

          The Prosecuting Attorneys Association of Michigan, the Criminal Defense
  Attorneys of Michigan, and the Criminal Law Section of the State Bar of Michigan are
  invited to file briefs amicus curiae. Other persons or groups interested in the
  determination of the issue in this case may move the Court for leave to file briefs amicus
  curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 20, 2012                       _________________________________________
           p0613                                                               Clerk